Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 13, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

  161299 & (7)                                                                                            David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MARIO MONTANO,                                                                                       Richard H. Bernstein
          Plaintiff,                                                                                   Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161299
  COURT OF APPEALS,
            Defendant.

  _________________________________________/

         On order of the Court, the motion to dismiss the complaint for superintending
  control is GRANTED. The case is dismissed.

          We conclude that the complaint is frivolous and vexatious. MCR 7.316(C). The
  plaintiff is ordered to pay the Clerk of this Court $1,000 within 28 days of the date of this
  order. We direct the Clerk of this Court not to accept any further filings from the plaintiff
  in any non-criminal matter until he has made the payment required by this order. We
  further direct the Clerk of this Court not to accept any documents from the plaintiff that
  require a fee unless the plaintiff pays the fee at the time of submission.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 13, 2020
         b0811
                                                                               Clerk